DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (WO 2007/046807 A1) in view of Hussey et al. (2016/0103500).
Flynn et al. disclose an elevator system and method comprising:  an elevator operating panel (11) having at least one button (figure 1); and an audio orientation system, the audio orientation system comprising: at least one speaker (16) positioned proximate the elevator operating panel (figure 1); and  
wherein, when a detection or operation of the button is provided, the audio system controls the at least one speaker (16) to generate an audio orientation signal comprising button information that is related to the associated button (page 4, lines 1-6; and page 5, lines 24-32).
	Flynn et al. disclose the elevator system and method, wherein the associated button comprises a first portion which is an interactive element (abstract and page 3, lines 16-28).
	Flynn et al. inherently provide the elevator system and method, wherein the elevator operating panel is a hall call panel and the associated button is a direction button to make an elevator service request.

Flynn et al. disclose the elevator system and method wherein the at least one speaker (16) is housed within the elevator operating panel (figure 1).
Flynn et al. disclose the elevator system, further comprising an elevator controller that receives input at the associated button regarding elevator requests (abstract).
Flynn et al. disclose the method, further comprising:  generating a third audio orientation signal indicating selection of the associated button where the presence is detected (pages 4-5).
Flynn et al. do not disclose a proximity sensor.
However, Hussey et al. disclose a proximity sensor associated with an associated button and positioned proximate thereto, the proximity sensor arranged to generate a button detection zone around the associated button and detect a presence within the button detection zone (paragraphs 38, 50, 56-57, 64, and 82; and figures 5-7). 
Hussey et al. disclose a second portion comprises the proximity sensor of the associated button (paragraphs 40 and 64).
Hussey et al. disclose the elevator system wherein the proximity sensor can be one of a magnetic proximity sensor, a motion detection proximity sensor, a heat sensing proximity sensor, or a light sensing proximity sensor (paragraph 4).

Hussey et al. disclose the elevator system, wherein the at least one additional sensor can be a camera (paragraph 4).
Hussey et al. disclose the elevator system, wherein the elevator operating panel is a hall call panel and the associated button is a direction button to make an elevator service request (paragraph 19).
Hussy et al. disclose the elevator system wherein the elevator operating panel is a car operating panel and the associated button is a floor selection button of the car operating panel (figures 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Hussey et al. with Flynn et al., because the teachings provide a non-contact sensing button operation in an elevator, wherein sound output of the selected floor is provided based on the floor selection.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
2/13/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837